Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Supplemental Restriction/Election
Status of Claims
Claims 1-23 are currently pending. Claims 4-6, 10, 13, 15 and 17-21 have been amended by Applicants’ amendment filed 04-29-2022. No claims have been added or canceled by Applicants’ amendment filed 04-29-2022.

Therefore, claims 1-23 are under consideration.

Applicants’ amendments filed 04-29-2022, have necessitated this Restriction/Election Requirement.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Election/Restrictions
Restriction to one invention was previously required under 35 U.S.C. 121 and 372 in the Office Action mailed January 18, 2021. In response to the Restriction/Election Requirement filed, Applicant elected Group II without traverse, claims 21-23, directed to a method of culturing a skin tissue sample at a tension determined by the method of claim 1. Applicant further elected, for Species (H), wherein the skin tissue type is porcine or human and is cultured at a tension in a range of 0.22 to 0.57N (claim 22), in the reply filed on April 29, 2022.

Supplemental Election of Species
The newly amended application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form 
a single general inventive concept under PCT Rule 13.1. 

The species are as follows:

 A single specific species election of applying tension such as, for example, wherein skin tension comprises a range of tension values between stretched and unstretched skin (claim 3) OR tension comprises stretching the skin sample and holding it in position upon the skin sample holder (claim 5) OR tension comprises applying a measurable force to the surface of a skin sample which is held in the skin sample holder (claim 6), such as encompassed by claims 3, 5 and 6 (please elect one of claims 3, 5 or 6).

A single specific species election of what is applied to the method of claim 6 such as, for example, wherein a force is applied (claim 7) OR wherein a correction factor is applied (claim 8) such as encompassed by claims 7 and 8 (please elect one of claims 10 or 18).

A single specific species election of skin identity such as, for example, wherein the skin is wounded skin (claim 10) OR wherein the skin is live skin, not wounded (claim 13) OR wherein the skin tissue type is porcine, murine or human (claim 18) such as encompassed by claims 10, 13 and 18 (please elect one of claims 10, 13 or 18).

A single specific species election of what the skin sample holder comprises such as, for example, wherein the skin sample holder is mounted in a culture dish (claim 15) OR wherein the skin sample holder comprises a base frame (claim 17) such as encompassed by claims 15 and 17 (please elect one of claims 15 or 17).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for 
the following reasons:
The technical feature linking the various species appears to be the application of tension to the skin sample, wherein skin tension comprises a range of tension values between stretched and unstretched skin (claim 3); or tension comprises stretching the skin sample and holding it in position upon the skin sample holder (claim 5); or tension comprises applying a measurable force to the surface of a skin sample which is held in the skin sample holder (claim 6), such that the tension applied to the skin sample and its measurement is affected by the skin characteristics (e.g., thickness, live, dry, dissected, perfused, fresh, frozen, wounded, etc.); the structure of the sample holder; sample size; the device used to apply the tension; how the skin sample is mounted, and/or the device used to mount the skin sample, such that accurate measurement of live skin characteristics can be obtained, and the different tensions provide values that can be used to improve the ex vivo viability of a skin sample type. These features being unique to each species and not shared by any other cannot be a unifying feature. The species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of
the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: 21.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313)446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/Examiner, Art Unit 1639